Citation Nr: 0004323	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  98-08 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for atrophy of the left upper arm residual of 
poliomyelitis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had active service from March 1951 to March 
1953.

This appeal is from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

In November 1999, the appellant had a videoconference hearing 
before the undersigned, the Board of Veterans' Appeals 
(Board) member designated by the Chairman of the Board to 
conduct the hearing and decide the appeal pursuant to 
38 U.S.C.A. § 7107(c).


FINDINGS OF FACT

1.  In August 1955, VA denied the appellant's claim for 
service connection for a left arm disability, finding his 
disability was not the residual of an injury in service, and 
that it was a residual of anterior poliomyelitis that was not 
incurred in service.

2.  The RO notified the appellant by letter of August 29, 
1955, of the disallowance of service connection for his left 
arm and of his appellate rights.

3.  The appellant did not initiate an appeal from the August 
1955 rating decision by August 29, 1956.

4.  Evidence presented or secured since August 1955 comprises 
private medical treatment records of June 1993 to September 
1997, testimony by the appellant and his wife, and a copy of 
a VA medical record that was reviewed for the August 1955 
rating decision.

5. Evidence presented or secured since August 1955 is not so 
significant, by itself or together with the evidence 
previously of record, that fairness requires that the claim 
for service connection for left upper arm residuals of 
poliomyelitis be reopened.


CONCLUSIONS OF LAW

1.  The rating decision of August 1955 denying service 
connection for atrophy of the left arm residuals of 
poliomyelitis is final.  38 U.S.C.A. § 7105(b), (c) (West 
1991); 38 C.F.R. §§ 3.160(d), 20.302(a) (1999).

2.  New and material evidence has not been presented or 
secured to reopen a claim of entitlement to service 
connection for atrophy of the left arm residuals of 
poliomyelitis.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In September 1953, the appellant applied for VA disability 
compensation for a left arm disability.  He initially averred 
that his disability was the residual of an injury of the left 
arm or shoulder in a truck accident in service.  He submitted 
evidence comprising his statement describing the accident and 
two lay statements.  One statement described the appellant's 
physical condition before and after service as it related to 
his left arm, including the appellant's statement that his 
left arm was worse from time to time since his accident.  The 
other statement was an eyewitness account of the accident, in 
which the witness reported, essentially, that the appellant 
did not appear injured at the time.  VA obtained the 
appellant's service medical records, which were silent about 
any complaint, treatment, or diagnosis related to the left 
arm.

An April 1953 application for VA hospital treatment included 
a physical examination report that found induration, 
inflammation and swelling of the left hand, with a history of 
three month's duration, diagnosed as palmar space infection, 
probably fungal.

VA hospital records from September 1953 to January 1954 and a 
report of a VA medical rehabilitation board show the 
diagnosis of anterior poliomyelitis residuals, atrophy of the 
muscles of the left upper extremity.  Multiple histories were 
taken from the appellant.  He reported the accident in 
service was without immediate sequela.  He reported the onset 
of aching in the arm the December prior to the current 
hospital admission.  He said it was treated with injection 
without complete relief.  He also described the onset of an 
illness on or about the third Sunday in June 1953, when he 
awakened feverish and aching from the waist up.  That 
condition lasted for a week, during which he treated himself.  
About two weeks after the beginning of the acute episode he 
noticed increasing loss of strength in his left arm.

During hospitalization, x-ray studies of the left arm were 
negative.  Orthopedic evaluation determined the appellant had 
acute poliomyelitis in June with residual left upper 
extremity involvement.

Neurologic evaluation also diagnosed poliomyelitis in June 
1953 with residual left upper extremity atrophy.  The 
neurologist considered several differential diagnoses, 
explaining why each was a less likely diagnosis than 
poliomyelitis.  He opined, regarding the history of motor 
vehicle accident and onset of symptoms in service, that the 
appellant was trying to link his illness to service so he 
that he might be service connected.  The neurologist 
commented that he "could not conceive of any post-traumatic 
thing producing this type of atrophy."

In April 1995, the appellant submitted an application for 
disability compensation for his left arm, without identifying 
the disease or injury incurred or aggravated in service 
underlying the claim.  In a May 1997 statement, he identified 
the origin of his disability as a truck falling on his arm in 
service.  In February 1998, the RO adjudicated an attempt to 
reopen a claim for service connection for left arm residuals 
of poliomyelitis.

Since August 1955, the appellant has submitted numerous 
medical records from several doctors showing multiple 
diagnoses.  These date from June 1993 to September 1997.  
They comprise office notes and specialists' diagnostic test 
data and reports.  None mention poliomyelitis.  In a 
statement of October 1995, D.B. Sanders, M.D., reported the 
several diagnoses for which he treated the appellant; he did 
not mention poliomyelitis.  Statements of July 1998 from M. 
Granberry, M.D., and M. Lester, M.D., affirm the appellant's 
past poliomyelitis and current residual atrophy in the left 
upper arm.

In October 1998, the appellant submitted a statement and a 
copy of the 1953 report of the VA medical rehabilitation 
board.  He asserted that his service medical records, 
referring to the VA report, clearly stated his condition 
started in service and showed treatment within the "one year 
presumptive period."

In December 1998 the appellant and his wife testified at a 
hearing at the RO before a VA hearing officer.  The appellant 
affirmed that the claim at issue was whether there is new and 
material evidence to reopen a claim for service connection 
for atrophy of the left arm as a residual of poliomyelitis.  
He reported having no problem with the left arm before 
service.  He said his first problem was in January 1953, when 
he started having pain several times a month for which he 
sought treatment at the dispensary.  He said he was given 
pills and not told what the problem was.  He said he next 
sought treatment for his arm in June 1953 when it swelled up.  
He reported a six-month hospitalization in which his only 
treatment was a ball to squeeze.  He stated that pain has 
continued in the arm to the present.  His wife stated that he 
still has pain from the polio, that it now extends down his 
whole side, and that he was under treatment of two 
physicians.

In a November 1999 hearing by videoconference before the 
undersigned, the appellant again affirmed that the claim at 
issue is whether there is new and material evidence to reopen 
a claim for service connection for atrophy of the left arm as 
a residual of poliomyelitis.  He testified that he had pain 
in his arm in service, for which he was given pills, but not 
told a diagnosis.  He said he saw a doctor in 1954, but he 
could not remember his name.  He said no doctor he had seen 
had related his residuals of polio to his military service, 
they only saw his arm and told him he had had polio.  He said 
doctors did not tell him when it started, he had told them.  
He stated that no doctor had ever reviewed his service 
medical records or determined whether his polio was related 
to service.

II.  Analysis

The August 1955 rating decision considered and denied the 
appellant's claim for compensation for a disability of the 
left arm both as due to an injury and as due to a disease 
incurred in service.  In the instant case, the appellant 
twice affirmed that his application to reopen his claim was 
for residuals of poliomyelitis.  The disability for which he 
seeks to reopen his claim is the same as that for which he 
sought service connection in August 1955.  The Board 
concludes that the August 1955 rating decision denied the 
same claim he now seeks to reopen.  See Ashford v. Brown, 10 
Vet. App. 120 (1997) (changes in nomenclature used in 
multiple claims for disability compensation and adjudication 
of those claims does not alter the identity of the underlying 
disability).

When the RO denied the appellant's claim for service 
connection for his left arm disability in August 1955, and 
the appellant did not appeal within one year of the date of 
the letter notifying him of the denial, that decision became 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 3.160(d) (1999).  To reopen the claim, new and material 
evidence must be presented or secured.  38 U.S.C.A. § 5108 
(West 1991).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (1999).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since August 1955 is of 
concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  At the least, it is reasonable to require 
evidence submitted since August 1955 to "contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.

The VA report of the medical rehabilitation board submitted 
with the appellant's October 1998 statement is not new; it 
was of record in August 1955.  It cannot provide a basis to 
reopen the claim.  The appellant's assertion that he had 
poliomyelitis within a one-year presumptive period after 
service is not evidence.  It is an argument of law about the 
term and operation of an evidentiary presumption.  The 
Board's response as to its merit would be inappropriate 
unless the claim were open for adjudication on the merits.

The appellant's statements and testimony since August 1955 
are not new.  He had previously asserted both that he injured 
his left arm in service and, in essence, that he had the 
onset of symptoms in service that were later diagnosed as 
poliomyelitis.  He had alleged treatment in service in 
statements prior to August 1955, as he does now, only before 
he reported the treatment was shots, and now he reports it 
was pills.  He has accumulated for the record a collection of 
statements asserting the same facts previously asserted and 
considered in disallowing his claim.  His testimony is 
cumulative, and cumulative evidence is not new evidence.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  When evidence 
is not new, there is no need to consider whether it is 
material.  Vargas-Gonzales v. West. 12 Vet. App. 321, 327 
(1999).

The remaining evidence, the appellant's wife's testimony and 
the medical records submitted since August 1955, is new.  
They also have nothing to do with the appellant's claim.  
They are entirely uninformative about the time and 
circumstances of the onset of poliomyelitis.  They are silent 
about his military service.  The two doctors' statements of 
July 1998 merely affirm past poliomyelitis and current 
residuals in the left arm, but whether the appellant had 
poliomyelitis, or has residuals of it, is not at issue.

The essence of a claim for disability compensation is that a 
current disability results from "injury sustained or disease 
contracted" or aggravated in service.  38 U.S.C.A. § 1110 
(West 1991).  None of the new evidence helps show that to be 
true regarding the appellant's disability of his left arm.  
Consequently, the new evidence presented or secured in this 
case is not material.

Evidence has not been presented or secured since August 1955 
that "by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1999).


ORDER

Whereas new and material evidence has not been presented or 
secured to reopen a claim of entitlement to service 
connection for atrophy of the left upper arm residual of 
poliomyelitis, the claim is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

